Order filed August 7, 2017




                                       In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-16-00394-CV
                                  ____________

    IN THE ESTATE OF ROSE FARHA NUNU, DECEASED, Appellant


                   On Appeal from the Probate Court No 1
                           Harris County, Texas
                       Trial Court Cause No. 416781

                                  ORDER

      The clerk’s record was filed May 25, 2017. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the Second Amended Application to Enforce
Forfeiture Provision of Will and for Removal of Nancy Nunu Risk, Independent
Executrix, filed September 28, 2015.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before August 17, 2017, containing the Second Amended Application
to Enforce Forfeiture Provision of Will and for Removal of Nancy Nunu Risk,
Independent Executrix, filed September 28, 2015.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM